 


115 HRES 385 EH: Expressing gratitude for the heroic actions of the United States Capitol Police and other first responders in the attack on Members of Congress on June 14, 2017, and expressing hope for a full recovery for the injured. 
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 385 
In the House of Representatives, U. S.,

June 15, 2017
 
RESOLUTION 
Expressing gratitude for the heroic actions of the United States Capitol Police and other first responders in the attack on Members of Congress on June 14, 2017, and expressing hope for a full recovery for the injured.  
 
 
Whereas on June 14, 2017, an armed gunman opened fire at a practice for the annual Congressional Baseball Game for Charity, wounding five individuals; Whereas United States Capitol Police Special Agents Crystal Griner, David Bailey, and Henry Cabrera responded decisively to the attack, risking their own lives to save the lives of others; 
Whereas Special Agent Griner, who has been a member of the Capitol Police since July 2008, was wounded in the course of confronting and subduing the attacker; Whereas Special Agent Bailey, who has been a member of the Capitol Police since April 2008, was wounded in the course of confronting and subduing the attacker; 
Whereas Matthew (Matt) Mika, who was formerly a legislative aide for Representative Nick Smith, Representative Dave Camp, and Representative Tim Walberg, was wounded in the attack; Whereas Zachary (Zack) Barth, a legislative aide to Representative Roger Williams, was injured in the attack; and 
Whereas Representative Steve Scalise, who has served the first congressional district of Louisiana since 2008, husband of Jennifer Scalise and father to Madison and Harrison, was wounded in the attack: Now, therefore, be it  That the House of Representatives— 
(1)expresses its deep gratitude to United States Capitol Police Special Agents Griner, Bailey, and Cabrera who bravely placed themselves in harm’s way to protect and save the lives of scores of individuals; (2)expresses its appreciation for the daily courage and dedication of the United States Capitol Police who protect the Capitol grounds, Members of Congress, and the public, to whom the Capitol belongs; 
(3)expresses its thanks to the Alexandria Police Department, Alexandria Sheriff’s Office, and Alexandria Fire Department for responding swiftly and effectively to aid the United States Capitol Police officers on the scene; (4)expresses its thanks to the first responders and health care professionals who tended to the victims; 
(5)expresses its hope for a speedy and full recovery for the injured; (6)reaffirms that an attack on any Member of Congress is an attack on every Member, on the institution, and on the very principle of representative democracy; and 
(7)stands firm in its belief that violence has no place in a pluralistic society where differences are settled through debate, ballots, and a legislative process, which rests at the bedrock of our representative democracy.   Karen L. Haas,Clerk. 